DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 2/9/2021.
Claims 1, 4, 7-9, and 11-12 have been amended and are hereby entered.
Claims 1-12 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
International Priority
Applicant properly claims priority to German Application DE 102017208691.2, filed on 05/23/2017.  This application does not support several of the present amendments to the claims (see 112(a) rejections below for more information).  As such, all claims as presently drafted are granted an effective filing date of 5/18/2018.

Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
	Applicant asserts that the present amendments overcome the previous 112(b) indefiniteness rejection regarding “a plurality of navigation criteria including at least a maximum length of stay at each charging station.”  Applicant’s assertion and amendments misapprehend the issue discussed in the previous 112(b) rejection, only comparing “a maximum length of stay at each charging station” in the above-cited language to the number of charging stations and ignoring the navigation criteria of the received inquiry.  It would make no sense for such an inquiry to specify a maximum length of stay at EACH charging station (as the user would not be aware of each charging station prior to receiving the responsive list of relevant charging stations, nor would it make sense for a user to stop at each and every such charging station), nor would Applicant’s specification support such an interpretation.  The present amendments do not correct this issue; therefore, the previous 112(b) rejection is modified in light of the present amendments and sustained.  The previous recommendation to fix this issue remains applicable, even in light of the “one or more charging opportunities” of the presently amended claims.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
	Applicant first argues against the classification of limitations as “certain methods of organizing human activity.”  As a preliminary matter, Examiner notes that Applicant’s statement of applicable 101 standards is, in part, incorrect.  Applicant states that “the Office first had to 
Additionally, Applicant states that “The Guidance provides demonstrative examples of ‘human interaction with a particular device’ that does not rise to the level of a ‘method of organizing human activity…’”  This is problematic for multiple reasons.  Firstly, as explained in the previous Office Action, the examples of the Guidance do not set forth generally applicable rules which may be applied to different fact patterns, but rather give illustrations of how the generally applicable standards set forth in the Guidance (now integrated into the MPEP) should be applied to specific fact patterns.  Several of Applicant’s arguments attempt to do the former (extract generally applicable rules from a specific application in an Example), which is inconsistent with the Guidance and substitutes these made up rules for the actual standards set forth.  These arguments are unpersuasive for the same reasons as set forth in the previous Office Action.  Additionally, Applicant’s above-cited language makes use of the quote “human interaction with a particular device,” a phrase never used in either the most recent Guidance, 
Applicant further states the following:  “For example, if human activity is recorded by an interface in a method claim, this does not constitute any form of ‘organized human activity’ even though the monitoring of human activity is essential to the process; likewise, if humans are organized to execute the stages of a method claim in order to manufacture a particular product, this is not a ‘certain method’ of organized human activity as it does not qualify as one of the enumerated categories.).”  These are further examples of rules Applicant has made up, presumably by again attempting to make a generalization of the disclosure of one of the fact-specific analyses provided in the Examples.  No such generalization finds support in the Guidance or the MPEP, and arguments based thereon are similarly unpersuasive.  
Applicant further states the following:  “Second, Applicant had noted that in order to properly classify claims as reciting a "mental process," the recited claims not only have to be provided in a form that can be performed mentally in their entirety, but have to be practical to perform in this manner. The Guidance demonstrates that adding new limitations to a claim can take the entire claim from "reciting a mental process" to "not reciting a mental process," even if the original limitations that were considered to "recite a mental process" are still present in the original claim,” citing Example 37 of the Guidance as a source.  Firstly, Example 37 does not fully support Applicant’s statement, at least because it is in part a misstatement of the standards for 
Additionally, Examiner has already explained in the previous Office Action that Applicant’s interpretation of what is “practically” performable in the human mind is incorrect.  This explanation continues to apply to Applicant’s arguments regarding mental processes and Example 37, Claim 2, which continue to be incorrect and set forth Applicant’s own reasoning and logic rather than what is actually disclosed.  Particularly egregious are Applicant’s conclusions regarding user inputs never being properly categorized as “certain methods of organizing human activity” purely based on Example 37, Claim 2.  Indeed, the previous Office Action cited Example 42, which categorizes other limitations which likewise may be generalized as providing a user input, for the purposes of specifically refuting this improper conclusion.  
Applicant’s arguments as to the general applicability of the Examples is likewise incorrect for the same reasons as stated in the previous Office Action.  Additionally, in response to Applicant’s statement that “[n]one of the reasoning in the Guidance Examples creates a rule applicable to a certain specific factual scenario, since the Guidance Examples demonstrate the application of rules rather than freshly articulating rules.  It is not and has never been the intent of the Guidance to provide, for example, that interfaces, sound systems, and healthcare records sharing systems are ‘more eligible’ simply by virtue of being directed to these particular 
Lastly on the topic of recitation of “certain methods of organizing human activity” under Step 2A, Prong 1, Examiner disputes Applicant’s further assumption that the claims are determined to recite a certain method of organizing human activity purely based  on “receiving and resolving the user input.”  As stated above, this determination is based on the application of 101 standards to what is specifically claimed in these limitations.  The previous Office Action states that “receiving an inquiry for a charging opportunity from the driver, the inquiry comprising a navigation destination of the driver and a plurality of navigation criteria including at least a maximum length of stay at each charging station; transmitting data corresponding to the selected charging opportunity to the driver; and reserving the charging opportunity for the driver, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.”  Despite Applicant’s attempt to generalize these limitations as merely describing a user input and the resolving thereof, what these limitations actually describe is a sequence of user-dependent steps which specify and apply particular user-defined preferences/requirements to implement the reservation of the service of charging an electric vehicle.  This sequence and the resulting reservation of such a service clearly fall within 
Regarding Applicant’s arguments that the limitations categorized as mental processes are improperly categorized because they are not “practically” performable in the human mind, Examiner continues to disagree.  As explained in the previous Office Action, citing the Guidance, “practically” in the context of the 101 mental process inquiry is intended to indicate processes, steps, or calculations which the human mind is “not equipped to perform.”  While the complexity of a process is certainly a consideration to whether it is “practical” in this context, the discussion of the previous Office Action and the cited language and examples of the Guidance makes clear that the human mind is “not equipped to perform” a process when the determinations of data to be manipulated therein cannot readily be understood by a human mind.  Applicant’s own example cited from the Guidance, a pixel-by-pixel data comparison, makes this clear.  Despite Applicant’s attempt to tie “practicality” to software (another improperly assumed rule lacking explicit support), the mere presence of software (or computer structure) is not relevant to this analysis.  Rather, courts do not distinguish between mental processes that are performed by humans and mental processes performed on a computer.  The cited pixel-by-pixel data comparison is not practically performable in the human mind because 
	Next, as discussed both above and in the previous Office Action, the determination of whether a judicial exception is recited is performed on a limitation-by-limitation basis rather than by considering all limitations of the claims as a whole.  A claim reciting some limitations that may be categorized as mental processes and some limitations which cannot be so categorized still recites mental processes.  This is made clear in the MPEP and the Guidance, and exemplified in the very Examples cited by Applicant.  Applicant’s assertion that a person “would not be able to practically perform all of the steps on the timescale over which the invention is useful (Applicant’s emphasis)” is irrelevant, both because not all limitations of the 
	Examiner also notes that, contrary to Applicant’s present arguments, the previous Office Action does not state that the practicality of a mental process is a Step 2A, Prong 2 inquiry.  Rather, the previous Office Action states that the analysis of whether a claim is directed to a recited abstract idea (ie: the comparison of any recited abstract ideas to any recited additional elements, or the analysis of a claim “as a whole”) was embodied in the Step 2A, Prong 2 inquiry, and the analysis of whether a claim recites a judicial exception was embodied in the Step 2A, Prong 1 inquiry.  These are separate steps, and the standards for each step are different.  As such, each and every limitation disclosed in a claim need not be performable in the human mind for the claim to recite a mental process, and Applicant’s arguments which apply the standards of Step 2A, Prong 1 (e.g., whether a claim recites a mental process, including a determination of practicality) to the analysis of Step 2A, Prong 2 (whether the claim as a whole 
	Regarding Step 2A, Prong 2, Applicant previously argued that the claims are integrated into a practical application because they embody an improvement to computer functionality or other technology.  As a preliminary matter, Examiner noted in the previous Office Action that the claims as then-drafted did not embody the improvements particularly argued by Applicant (citing sections of the specification).  Following this, Examiner noted that even if the claims did embody the argued improvements, said improvements were not improvements to computer functionality or other technology, but rather to an abstract concept, and thus would not be eligible under Step 2A, Prong 2.  Applicant presently argues that, in light of the present amendments, the claims now embody the previously argued improvements.  While Examiner finds that the claims now embody some of the argued limitations but not others (see 112(b) rejections below), the embodiment of these argued improvements continue to be irrelevant as they are not improvements to computer functionality or other technology.  The purported improvements are not directed to the claimed technical components, and the technical components continue to merely facilitate the purported improvements rather than being the subject thereof.  Applicant may wish to review MPEP 2106.05(a) for more information on these standards.  
These rules which Applicant infers from the Examples find no support in either the law or the explanation thereof found in the MPEP and the Guidance.  These rules do not even find support in the Examples they cite, as Applicant inserts their own unsupported assumptions as to how the conclusions of the Examples are reached.  Continued arguments stemming from 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
	Applicant’s arguments which are based on newly amended language need not be addressed here.  See the updated 103 rejections below for more information.  
	Applicant also presents arguments directed to the previously cited reference of Mikan, particularly regarding whether Mikan is analogous art and regarding the compatibility of the disclosures of Mikan with those of the other cited references.  Applicant states the following:  “Applicant further notes that the counterarguments to Applicant's previous arguments against the applicability of Mikan appear to rest on impermissible burden-shifting. The disclosure of a reference cannot be selectively applied by picking and choosing features from different references without regard to the teachings of the references as a whole.16 It is the Office's burden to show that references actually are ‘analogous art,’ and that they are from the same field of endeavor as the primary reference with which it is combined, or otherwise are ‘reasonably pertinent’ to the problem at hand.”
	Applicant has yet to argue that Mikan is not “analogous art,” unless this oblique reference is intended to do so.  Rather, Applicant previously argued that the particular cited features of Mikan were not compatible with the teachings of the other references (as opposed to the unsuitability of Mikan as a whole for combination with those references).  The argument made by Applicant is the argument responded to by Examiner in the previous Office Action.  In 
Regarding the original argument as to the compatibility of the “piggybacking” of the electric drones of Mikan on other vehicles (where the drones may be charged) as opposed to stationary charging stations, Mikan never restricts its methods to docking on vehicles which are stationary.  A person having ordinary skill in the art certainly would not limit the teachings of Mikan thusly, as whether the vehicles are mobile or stationary is irrelevant to the ability of a drone to dock with such a vehicle and charge itself in the manner described by Mikan.  This interpretation is additionally ridiculous, as it would exclude any vehicles stopped at stop signs or red lights (which negates Applicant’s battery draining argument).  Again, Mikan never limits itself in this way and a person of ordinary skill in the art would not interpret Mikan thusly.  Further, nothing about the drone’s charging process itself makes the teachings of Mikan incompatible with a stationary charging station.  This activity, for which Mikan is relied upon, is not dependent on the charging platform being mobile and the charging itself would proceed in the same manner regardless.  Applicant’s unreasonable narrowing of the purposes of Mikan (“’drone carriage’ versus ‘motor vehicle charging’”) do not make this otherwise, as both 
Claim Interpretation
The term “charging opportunity” as used repeatedly in the claims is interpreted in light of language from pgs. 2-3 of the specification, particularly the following passages:  “A charging opportunity in the sense of the present invention is understood to mean a charging station that is free in a specific period of time, that is, is available and accessible for charging the motor vehicle or the traction battery thereof” and “The charging station can be, in principle, any 
Claims 1, 11, and 12 contain the following language:  “wherein the selection of the charging opportunity comprises establishing, in fixed locations along the route, based on a predetermined degree of correspondence with the plurality of navigation criteria, a plurality of waypoints corresponding to charging opportunities.”  The plain meaning of this language (particularly the term “waypoints” in its plain meaning) could indicate that a route is calculated such that a driver is directed to stop at each of these waypoints.  This interpretation is expressly excluded from the scope of these claims, as it would make no sense with the remainder of the claims (which, subsequent to this limitation, select one or more charging opportunity from among those designated by the plurality of waypoints).  The specification does not use the term “waypoints” in this context, but rather only uses it only in relation to a selected charging opportunity and the navigation thereto.  In light of the specification, “waypoints” in this context are interpreted to mean potential waypoints.  Further in light of the specification, “establishing…a plurality of waypoints” in this context is interpreted to mean identifying the presence of a plurality of charging opportunities along the route.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 12 are amended such that the inquiry from the driver is for one or more charging inquiries, and a reservation is made for one or more charging opportunities.  Previously, these steps were claimed as for a single charging opportunity.  These amendments are not supported by the original disclosure, which never discloses either an inquiry for the purposes of reserving more than one charging opportunity or the actual reservation of more than one charging opportunity.  Claims 2-10 are rejected due to their dependence upon Claim 1.
	Claims 1, 11, and 12 narrow the previously claimed degree of correspondence with the following new language:  “wherein the predetermined degree of correspondence with the plurality of navigation criteria comprises at least one of: a smallest geographic distance from an optimal route and a greatest overlap with an optimal travel break timing for the optimal route.”  This language is not supported by the original disclosure.  The degree of correspondence, only ever discussed in Paragraph 0015 of the specification, is disclosed as a percentage value Claims 2-10 are rejected due to their dependence upon Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 contain the following language:  “a plurality of navigation criteria including at least a maximum length of stay at each charging station.”  The plain meaning of this language appears to indicate a stay at each charging station along the route, though the claims only reserve one or more charging opportunities (each relating to a single charging station).  Likewise, the specification indicates that a maximum length of stay may be designated for “a charging station,” not every charging station.  To overcome this rejection, it is recommended that “at each charging station” be amended to “a charging station.”  For the present examination, this language will be interpreted as if this correction has been made.  Claims 2-10 are rejected due to their dependence upon Claim 1.
	Claims 1, 11, and 12 contain the following language:  “wherein the predetermined degree of correspondence with the plurality of navigation criteria comprises at least one of: a Claims 2-10 are rejected due to their dependence upon Claim 1.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 11, and 12, the limitations of receiving an inquiry for one or more charging opportunities to be provided during navigation to a navigation destination from the driver, the inquiry comprising the navigation destination of the driver and a plurality of navigation criteria including at least a maximum length of stay at each charging station in the one or more charging opportunities; transmitting data corresponding to the selected one or more charging opportunities to the driver; and reserving the one or more charging opportunities for the driver, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of establishing, based on the inquiry, at least one route of the driver to the navigation destination; and based on the inquiry, selecting one or more charging opportunities, 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a provisioning a database of charging opportunities, a server, the performance of various abstract limitations thereon, a non-transitory storage medium with a program code, and a server apparatus for operation in a communication network.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of the judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-10, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 2-3, 5-6, and 8 specify additional details of the charging opportunities, inquiry criteria, and transmitted data (merely narrowing the field of use), which do not integrate the claims into practical applications.  Claim 4 discloses, between the previously disclosed transmission of data and reservation of charging opportunities, the step of the driver sending a confirmation signal indicative of a selection of one or more of the transmitted charging opportunities (an additional abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  Claim 7 discloses recording the location of the vehicle (insignificant extra-solution activity in the form of mere data gathering – see MPEP 2106.05(g)), determining a navigation route using the locations of the vehicle, destination, and reserved charging opportunities (an additional abstract idea in the form of a mental process), and including this navigation route in the transmitted data (narrowing the field of use), which 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (PGPub 20160176307) (hereafter,”Becker”) in view of Penilla et al (US 9,371,007) (hereafter, “Penilla”) and Pedersen (PGPub 20180238698) (hereafter, “Pedersen”).  
	Regarding Claims 1, 11, and 12, Becker discloses the following limitations:
provision of a database of charging opportunities by means of a server (¶ 0005, 0007, 0043);
transmission of data corresponding to the selected one or more charging opportunities to the driver by the server (¶ 0010); and
reservation of the one or more charging opportunities for the driver by the server (¶ 0028).  
Becker additionally discloses receipt of an inquiry for one or more charging opportunities from the driver by the server (¶ 0007, 0019, 0049).  Becker does not explicitly disclose but Penilla does disclose a plurality of navigation criteria including at least a maximum length of stay at each charging station in the one or more charging opportunities (Column 31, lines 10-15).  Neither Becker nor Penilla explicitly discloses but Pedersen does disclose wherein the inquiry comprises the navigation destination of the driver and the charging opportunities are to be provided during navigation to a navigation destination (¶ 0027, 0114).
Becker does not explicitly disclose but Penilla does disclose the limitation of establishing, based on the inquiry, at least one route of the driver (Column 11, line 57 through 
Becker additionally discloses based on the inquiry, selection of the one or more charging opportunities from the database by the server, based on a predetermined degree of correspondence with the plurality of navigation criteria (¶ 0009, 0015, 0019, 0054-0055).  Becker does not explicitly disclose but Penilla does disclose wherein selection of the one or more charging opportunities comprises establishing, in fixed locations along the at least one route, based on a predetermined degree of correspondence with the plurality of navigation criteria, a plurality of waypoints corresponding to charging opportunities (Column 11, line 57 through Column 12, line 19; Column 18, lines 31-43; Column 31, lines 10-28; Fig. 8).  Neither Becker nor Penilla explicitly disclose but Pedersen does disclose wherein the plurality of waypoints established along at least one route are separate from the navigation destination (¶ 0054; Fig. 3).
Neither Becker nor Penilla explicitly disclose but Pedersen does disclose wherein the predetermined degree of correspondence with the plurality of navigation criteria comprises at least one of: a smallest geographic distance from an optimal route and a greatest overlap with an optimal travel break timing for the optimal route (¶ 0142; Fig. 11; system evaluates/compares potential routes to determine a best (optimal) route, in part based on the distances of the routes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicle charging techniques of Penilla with the electric KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the abstract, the invention of Pedersen is disclosed for use in an electric vehicle charging system such as that of Becker and Penilla.
Regarding Claim 3, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the limitation of wherein for each charging opportunity, a particular period of availability and/or a particular electrical power capacity is received by way of the server and is recorded in the database (¶ 0011-0015, 0019).
Regarding Claim 4, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the limitation of wherein after the transmission of the data, a confirmation signal sent by the driver is received by way of the server, and the charging opportunity is reserved only after the receipt of the confirmation signal (¶ 0028).
Regarding Claim 5, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the limitation of wherein as part of the inquiry, a current state of charge of the traction battery is received (¶ 0016, 0019).
Regarding Claim 6, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the limitation of wherein as part of the data, a list of charging 
Regarding Claim 7, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the following limitations:
a current location of the driver and/or of the motor vehicle is recorded by the server (¶ 0008, 0020, 0051); and
a navigation route with the current location as a starting point and the reserved charging opportunity as a waypoint is determined by the server (¶ 0023, 0026).
Becker does not explicitly disclose but Penilla does disclose the limitation of the navigation route is transmitted as part of the data (Column 11, line 57 through Column 12, line 19; Column 18, lines 31-43; Column 31, lines 10-28; Fig. 8).  
The motivation to combine remains the same as for Claim 1.  
Regarding Claim 8, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the limitation of wherein as part of the data, an authentication code is transmitted to the driver by way of the server, and said driver can provide authentication with this code at the charging opportunity reserved for said driver (¶ 0033, 0060).
	Regarding Claim 9, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker does not explicitly disclose but Penilla does disclose the limitation of wherein a quantity of energy procured at the charging opportunity for charging the traction battery is recorded by way of the server (Column 9, lines 39-56).  The motivation to combine remains the same as for Claim 1.  
Claim 10, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Becker further discloses the limitation of wherein a consumption database is administered by way of the server, and in database, for each user of the method, a particular energy procurement and a particular release of energy via the charging opportunities are stored (¶ 0035-0036, 0042, 0060).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Penilla, Pedersen, and Mikan et al (PGPub 20170160735) (hereafter, “Mikan”).
Regarding Claim 2, Becker in view of Penilla and Pedersen discloses the limitations of Claim 1.  Neither Becker nor Penilla explicitly disclose but Mikan does disclose the limitation of wherein charging opportunities offered by private persons are recorded in the database (¶ 0051).
The motivation to combine Becker, Penilla, and Pedersen remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicle charging system of Mikan with the electric vehicle charging system of Becker, Penilla, and Pedersen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mikan are applicable to the base device (Becker, Penilla, and Pedersen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.

Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170138750 – “Charging at Charging Stations for Range Extenion,” Weber, disclosing extending the range of electric vehicles by adding a stop at a charging location to the route
PGPub 20120233077 – “Electric Charging Station Reservation System and Method,” Tate, Jr. et al, disclosing various metrics for reserving a vehicle charging station
PGPub 20120143423 – “Determination of Amounts of Energy Drawn,” Theisen et al, disclosing the recording of a quantity of energy procured by an electric vehicle
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628